Citation Nr: 0618183	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-40 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran's spouse


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision 
the Department of Veterans Affairs (VA) Regional office in 
Philadelphia, Pennsylvania (RO).


FINDING OF FACT

The medical evidence of record does not show that the veteran 
has a current diagnosis of hepatitis C.


CONCLUSION OF LAW

Hepatitis C was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman, 19 
Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in March 2003, the RO sent the veteran a letter 
that informed him of the evidence necessary to establish 
service connection for hepatitis C.  This letter also 
informed him of what evidence they would obtain and what 
evidence he should submit.  This letter also, essentially, 
requested that he provide any medical evidence in his 
possession that pertained to his claim. 

The Board finds that the notice requirements set forth have 
been met, because while the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board concludes herein that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a hepatitis C, and 
any questions as to the appropriate disability rating or 
effective date to be assigned are thus rendered moot.  

Regarding the VA's duty to assist claimants, it is noted that 
in this case, the veteran's service medical records, VA 
outpatient medical records, the report of a pertinent VA 
examination, and private medical records have been associated 
with the claims file.  There is no indication that any 
pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.  

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that the veteran served in Vietnam from June 
1968 to June 1969.  The veteran was awarded the National 
Defense Service Medal, the Vietnam Service Medal, the Combat 
Infantryman's Badge, the Vietnam Campaign Medal, and the 
Vietnam Cross of Gallantry...

In his February 2003 claim, the veteran asserts that he has 
hepatitis C as a result of inoculation with an injector gun 
and/or as a result of being exposed to Agent Orange while in 
Vietnam.  Regarding his latter theory, it is noted that VA 
regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for certain diseases.  38 C.F.R. §§ 
3.307, 3.309.  Hepatitis C, however, is not one of the listed 
diseases, and as such, the veteran is not entitled to 
presumptive service connection.  See 38 C.F.R. §§ 3.307, 
3.309.

Notwithstanding the foregoing, a veteran is not precluded 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994).  In order to establish direct service 
connection for a claimed disorder, including hepatitis C, the 
following must be shown:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Risk factors for hepatitis C include intravenous drug use, 
blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various percutaneous exposure such 
as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes, or razor blades.  See Veterans 
Benefits Administration All Station Letter 98-110 
"Infectious Hepatitis" (November 30, 1998).

The veteran's service medical records are negative for 
symptoms, treatment or diagnosis of hepatitis.

A September 1987 letter from the American Red Cross to the 
veteran states, in part, "[t]wo of your blood donations 
within the past 12 months have shown abnormally elevated ALT 
results. . . . Since both ALT test results on your blood were 
in the indeterminate range, we recommend that you consult 
with your physician on the likelihood of your actually having 
hepatitis."

Private medical records from August 1998 to October 2003 show 
no diagnosis of hepatitis.  A January 2003 note from a 
private physician stated that the veteran was being treated 
for several conditions, including hepatitis C, but did not 
provide any clinical analysis or test results.  An April 2002 
private medical examination from the same physician noted 
that the veteran was reactive for hepatitis C antibodies, but 
did not diagnose him with hepatitis.

A March 2004 VA medical examination report noted that the 
veteran felt well.  The assessment stated that he tested 
negative for both hepatitis C and B as well as hepatitis C 
antibodies.

In the November 2004 appeal to the Board, the veteran wrote, 
in part, "I don't actually have hepatitis C.  But I have the 
[hepatitis] C antibodies which my family [doctor] said that 
means I have been exposed to [hepatitis] C."

The evidence of record shows that the veteran has not been 
diagnosed with hepatitis.  The most recent medical evidence 
of record shows that the veteran tested negative for both 
hepatitis C and hepatitis C antibodies.  Even if the veteran 
had tested positive for hepatitis C antibodies, this would 
not be sufficient evidence of a current diagnosis of 
hepatitis C.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the United States Court of Appeals for Veterans 
Claims' interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Here, the competent and probative evidence shows 
the veteran does not currently have hepatitis C (or hepatitis 
in general) and as such, service connection is not warranted.

As there is no current disability for VA purposes, the 
preponderance of the evidence is against the veteran's claim, 
and the doctrine of reasonable doubt is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for hepatitis C is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


